Title: To James Madison from Hubbard Taylor, 1 May 1797
From: Taylor, Hubbard
To: Madison, James


Dear SirMay 1st. 1797
Yours of the 27th. of March has come to hand by Mr. Brown. Mr. Bullock is now in Virginia. I shall take particular care of his Letter, when Mr. Bullock left this country he told me he wd. see Mrs. Payne if in Richmond, or any ways near that, as there are many Items to be assertaind, to distinguish her claims under Jno. payne, from those of Jno. payne, father of Smith payne; To obtain this Mrs. payne some time ago informed me she had written to Christr. Clark of Georgia, for some information to find out who had the locateing of the Lands & such papers if any, to set the matter right. Mr. Bullocks attention will (I am sure) not be wanting to do what he shall think the most safe, and certain mode to obtain the full quantity of Land, that shall appear due to Mrs. payne, in the right of her husband.
As to the interference of our Lands with Jno. May’s Estate (tho the suit must be had with Colo. Geo. Nicholas thro’ a purchase from ⟨Neale?⟩) I am geting the proper vouchers & proofs to set the Matter in as fair a point of view as possible & have no doubt, (or at least strong hopes) we shall succeed in our claims. I shall still continue to preserve all testamony relative to the business, and as early as possible get the matter settled in the most easy & expeditious mode that shall be agreable to the contending parties.
It is with great concern that I see the situation in which our affairs stands with regard to France, altho’ insulated as we are, by forests & mountains, we may reasonably expect to feel as little of the horrors of war as any part of the United states; yet every good citizen much less Republican, ought to dread the consequence of a war with that brave & magnanimous, nation, which too appears to wish a continuation of the good unde[r]standing which has formerly been so servicable to us.
I flatter myself that the wisdom of Congress when convened, to gether with the new Executive will take such steps as to avert the storm that now th[r]eatens us.

It had some time ago been reported that you were gone to France as Envoy Extraordinary, it was universally satisfactory in this state, and a great number much disappointed, on hearing the report contradicted.
I should be glad to hear what price & what kind of conveyance is proposed to be made of the Lands of Jos: Chews, the claim is involved in some difficulties, which will require very particular attention to carry it thro’ the suit, as there are older grants for the same Land, part of it interferes, as I am told, with the heirs of saml. Haws, of Caroline, an agent of theirs is in this Country, Mr. Robt. Buckner. I wrote some time ago to your father but the letter will accompany this, on that Subject—wherein I mentiond I had pd. some expences & charged them to you, as his attorney, I have also made myself liable for the Tax’s of the Land, wheather ⟨y⟩ou wish that to be yet paid or not I wish ⟨to be⟩ informed.
I am extreamly sorry to find you are about to quit the political theatre, altho’ we can not expect any one citizen to devote his whole life to public se[r]vice & it is most certain you are not indebt to your country on that score. Our friends as well as our family are as well as usual And wish our best wishes to Mrs. Madison I am with esteem Yr Affe. hble. sert:
H. Taylor
